DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 12/2/2020 have been entered.  In the amendment, claims 27-30 have been cancelled. 
The rejections of claims 27-30 under 35 U.S.C. §§ 112, 102(a)(2), and 103 have been rendered moot by the cancellation of those claims. 

Allowable Subject Matter
Claims 1, 3-5, 15, 17-19, 21, 25, 31, and 32 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method to determine a parameter of a downhole formation, the method comprising detecting, by executing an instruction with a processor, an acoustic collar arrival in waveform data obtained from one or more receivers disposed in a wellbore penetrating the formation, the waveform data associated with propagating acoustic waves in the wellbore and the formation, the collar arrival being acoustic waves that travel along or through a drill collar deployed in the wellbore; generating, by executing an instruction with the processor, a slowness filter for the collar arrival to remove the collar arrival from the waveform data, the slowness filter generated by (i) fitting the detected collar arrival with a mathematical function and (ii) processing the mathematical fitting function to compute the slowness filter; filtering, by executing an instruction with the processor, the waveform data using the slowness filter to generate filtered waveform data; and determining, by executing an instruction with the processor, the parameter of the formation based on the filtered waveform data. 
Independent claim 15 recites a tangible article of manufacture storing machine readable instructions which, when executed, cause a machine to at least: detect a collar arrival in waveform data obtained from one or more receivers disposed in a wellbore penetrating a downhole formation, the waveform data associated with propagating acoustic waves in the wellbore and the formation, the collar arrival being acoustic waves that travel along or through a drill collar deployed in the well bore; generate a slowness filter for the collar arrival to remove the collar arrival, the slowness filter generated by (i) fitting the detected collar arrival with a mathematical function and (ii) processing the mathematical fitting function to compute the slowness filter; filter the waveform data using the slowness filter to generate filtered waveform data; and determine a parameter of the formation based on the filtered waveform data. 
The claimed limitations 
as recited in combination in independent claim 1, in particular 
detecting, by executing an instruction with a processor, an acoustic collar arrival in waveform data obtained from one or more receivers disposed in a wellbore penetrating the formation, the waveform data associated with propagating acoustic waves in the wellbore and the formation, the collar arrival being acoustic waves that travel along or through a drill collar deployed in the wellbore 
and 
generating, by executing an instruction with the processor, a slowness filter for the collar arrival to remove the collar arrival from the waveform data, the slowness filter generated by (i) fitting the detected collar arrival with a mathematical function and (ii) processing the mathematical fitting function to compute the slowness filter 
and 
as recited in combination in independent claim 15, in particular, 
detect a collar arrival in waveform data obtained from one or more receivers disposed in a wellbore penetrating a downhole formation, the waveform data associated with propagating acoustic waves in the wellbore and the formation, the collar arrival being acoustic waves that travel along or through a drill collar deployed in the well bore 
and 
generate a slowness filter for the collar arrival to remove the collar arrival, the slowness filter generated by (i) fitting the detected collar arrival with a mathematical function and (ii) processing the mathematical fitting function to compute the slowness filter 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Mandal (US 7,089,119), teaches 
a method to determine a parameter of a downhole formation, the method comprising: detecting, by executing an instruction with a processor, coherent noise in waveform data obtained from one or more receivers disposed in the formation, the waveform data associated with propagating acoustic waves in the formation; generating, by executing an instruction with the processor, a slowness filter for the coherent noise to remove the coherent noise, the slowness filter to be generated based on frequency data associated with the coherent noise; filtering, by executing an instruction with the processor, the waveform data using the slowness filter to generate filtered waveform data; and determining, by executing an instruction with the processor, the parameter of the formation based on the filtered waveform data 
and 
a tangible article of manufacture storing machine readable instructions which, when executed, cause a machine to at least: detect coherent noise in waveform data obtained from one or more receivers disposed in a downhole formation, waveform data associated with propagating acoustic waves in the formation; generate a slowness filter for the coherent noise to remove the coherent noise, the slowness filter to be generated based on frequency data associated with the coherent noise; filter the waveform data using the slowness filter to generate filtered waveform data; and determine the parameter of the formation based on the filtered waveform data. 
Another prior art reference, Tang (US 7,660,200), teaches filtering in the wavenumber-frequency domain to remove unwanted signals form coherence filtered wave data recorded by a downhole tool. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular 
detecting, by executing an instruction with a processor, an acoustic collar arrival in waveform data obtained from one or more receivers disposed in a wellbore penetrating the formation, the waveform data associated with propagating acoustic waves in the wellbore and the formation, the collar arrival being acoustic waves that travel along or through a drill collar deployed in the wellbore 
and 
generating, by executing an instruction with the processor, a slowness filter for the collar arrival to remove the collar arrival from the waveform data, the slowness filter generated by (i) fitting the detected collar arrival with a mathematical function and (ii) processing the mathematical fitting function to compute the slowness filter 
and 
as recited in combination in independent claim 15, in particular, 
detect a collar arrival in waveform data obtained from one or more receivers disposed in a wellbore penetrating a downhole formation, the waveform data associated with propagating acoustic waves in the wellbore and the formation, the collar arrival being acoustic waves that travel along or through a drill collar deployed in the well bore 
and 
generate a slowness filter for the collar arrival to remove the collar arrival, the slowness filter generated by (i) fitting the detected collar arrival with a mathematical function and (ii) processing the mathematical fitting function to compute the slowness filter. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645